DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 11-20 of U.S. Application 16/765859 filed on May 20, 2020 have been examined.

Allowable Subject Matter
Claims 11, 19, and 20 are allowed over the prior art of record.
The closest prior art of record is Masago, US 20200173908 A1, Singh, US 20150284006 A1, Karlsson, US 20200307327 A1, and Schamscha, DE 102009012128 A1, hereinafter referred to as Masago, Singh, Karlsson, and Schamscha, respectively.
The following is an examiner’s statement of reasons for allowance:
 
Masago discloses measuring wheel speed and performing a statistical analysis on the measured wheel speed to derive roughness. 

Singh discloses a roadway coefficient of friction can similarly be based on a measured wheel speed.

Karlsson teaches wheel speed can serve as the basis for determining air pressure in a tire.

Schamscha teaches measuring wheel speed, performing a statistical analysis on the measured wheel speed to derive roughness, and activating a vehicle unit based on the roughness.

As to claims 11, 19, and 20, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest:

A method of operating vehicle, the method comprising the following steps:
obtaining, by a processor of the vehicle, signals from rotational speed sensor of a wheel of the vehicle;
identifying, by the processor and in the obtained signals, respective amplitudes for each of plurality of frequencies of a progression of a rotational speed of the wheel; 
based on differences between different ones of the amplitudes between different ones of the plurality of frequencies, ascertaining, by the processor, a measure of an instantaneous roadway roughness of a roadway on which the vehicle is traveling; and
modifying, by the processor and based on the ascertained measure of the instantaneous roadway roughness, at least one of a braking of the vehicle on the roadway, a steering of the vehicle on the roadway, and a driving of the vehicle on the roadway.

A control unit comprising a processor, wherein the processor is configured to operate a vehicle by performing a method, the method comprising:
obtaining, by the processor, signals from a rotational speed sensor of a wheel of the vehicle; 
identifying, by the processor and in the obtained signals, respective amplitudes for each of a plurality of frequencies of a progression of a rotational speed of the wheel;
based on differences between different ones of the amplitudes between different ones of the plurality of frequencies, ascertaining, by the processor, a measure of an instantaneous roadway roughness of a roadway on which the vehicle is traveling; and
modifying, by the processor and based on the ascertained measure of the instantaneous roadway roughness, at least one of a braking of the vehicle on the roadway, a steering of the vehicle on the roadway, and a driving of the vehicle on the roadway.

A vehicle, comprising:
a wheel;
a rotational speed sensor at the wheel;
a processor, wherein the processor is configured to operate the vehicle by performing a method, the method comprising:
obtaining, by the processor, signals from the rotational speed sensor;
identifying, by the processor and in the obtained signals, respective amplitudes for each of a plurality of frequencies of a progression of a rotational speed of the wheel;
based on differences between different ones of the amplitudes between different ones of the plurality of frequencies, ascertaining, by the processor, a measure of an instantaneous roadway roughness of a roadway on which the vehicle is traveling; and
modifying, by the processor and based on the ascertained measure of the instantaneous roadway roughness, at least one of a braking of the vehicle on the roadway, a steering of the vehicle on the roadway, and a driving of the vehicle on the roadway.

Claims 12-17, and 21 depend from claim 11, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668